European Union annual report on human rights (debate)
The next item is the statement by the Council and the Commission on the European Parliament's annual report on Human Rights.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, it is a pleasure for me to present to you today the European Union's annual report on human rights. The first report on human rights was published in 1999, when Finland, as it was this time too, was involved in drafting the report in its role as Presidency of the European Union. The purpose of the report has not changed since then. It still deals, in a way that is unique, with the European Union's human rights policy and what has been achieved within its framework. The report now completed concerns the EU action and policies implemented in the period from 1 July 2005 to 30 June 2006 and which were aimed at promoting a universal respect for human rights and fundamental freedoms.
The report follows seven earlier annual reports published between 1999 and 2005, in accordance with the declaration adopted in 1998 by the European Council. Issued on the 50th anniversary of the Universal Declaration of Human Rights, it urged the European Union to step up its work on human rights. It also called on the EU to draw up an annual report on human rights.
The report on human rights presents an overview of the work done to promote human rights and democracy by the institutions of the European Union. The EU's external policies and internal circumstances are also subjects for scrutiny. Furthermore, there is a separate section devoted to an examination of action on the part of the European Parliament to promote human rights and democracy. To its credit, the European Parliament raises issues on human rights and makes certain that they also receive the attention they deserve in the other Union institutions.
The report highlights the special priorities of the EU's human rights policy, such as the mainstreaming of human rights. In practice, mainstreaming has meant increasing interaction between human rights experts and national think-tanks and presenting aspects of human rights in different EU areas of activity, such as crisis management and the export of arms. The European Union has developed ways of dealing with special problems, such as women, security and children, in connection with armed conflicts. The Personal Representative of the Secretary-General/High Representative has been actively involved in mainstreaming human rights in the area of the Common Foreign and Security Policy and in increasing awareness of the EU guidelines on human rights.
The European Union has adopted special guidelines on certain issues and in this way has determined the priorities in its human rights policy. The Union is opposed to the death penalty under any circumstances and has highlighted individual cases where the minimum standards of international law have not been met. During the reporting period, the Union drew particular attention to countries where policy on the death penalty has been changing.
The European Union has encouraged different countries to join the international Convention against Torture and thus reinforce action aimed at its abolition.
Moreover, the Union has specified certain priority target countries where it proposes to improve the human rights situation by trying in various ways to alleviate the suffering of children caught up in armed conflicts. It has been important to highlight this issue in multilateral international forums and make the EU better equipped to deal with it in the context of European Security and Defence Policy operations.
With regard to the EU's guidelines on human rights defenders, the Union has launched global campaigns on freedom of speech and women's human rights. Because human rights defenders very often come under attack themselves, their rights are still one of the EU's priorities.
The Council appreciates the central role played by the European Parliament in our joint efforts to defend and promote the implementation of human rights. The Sakharov Prize awarded yearly for those who speak on behalf of freedom of thought has a key part to play here. Over the years Parliament has acknowledged the achievements of major figures, such as Nelson Mandela and Kofi Annan. We welcome the fact that this year's Sakharov Prize has gone to the Belarusian opposition leader Alyaksandr Milinkevich. There is reason to believe that this internationally recognised honour will encourage Mr Milinkevich and others to continue their important work to strengthen democratic forces in Belarus.
During the period under review in the report, which is to say between the summer of 2005 and the summer of 2006, there was a major change to the UN structures. The negotiations on the creation of the United Nations Human Rights Council and, later, the first sitting of the new Council, provided a crucial framework for EU action in the area of multilateral human rights policy. The EU's goal the whole time was to establish a Council that would give human rights the status it had been guaranteed in the UN Charter. Although we did not get all the issues that we had promoted in the final text adopted in March 2006, the Union nonetheless believes that the establishment of the UN Human Rights Council will be an essential element in strengthening the UN Human Rights System. It will also be a major step forward in the UN reform process as a whole.
The promotion of human rights, democracy and progress in the rule of law is hugely important in the fight against terrorism and various extremist movements. In statements made in several UN and other forums, the EU has reiterated its opinion that a respect for human rights is vital in the work to combat terrorism. The Presidency has emphasised on several occasions that effective action against terrorism and the protection of human rights are complementary and mutually supportive goals.
Political dialogue is undeniably one key tool in the promotion of human rights. The mainstreaming of human rights has involved an attempt to guarantee that human rights issues will be dealt with consistently in contact between the EU and third countries at different levels. This also applies to countries with which the EU is involved in a special human rights dialogue, such as China and Russia. The human rights report this year for the first time underlines the EU's commitment to enhancing dialogue between cultures, both within the Union and with third countries.
The victims of breaches of human rights and the defenders of human rights around the world expect a lot from the European Union, and for a reason. The European Union, as a Community based on values, may be expected to strive to promote human rights and democracy with clear goals in sight. This report will help us judge how well the Union has been able to respond to this challenge.
Member of the Commission. Mr President, I very much welcome the publication of the 2006 annual report on human rights. This is the first time that this report has really been a combined effort. We have battled for that. Last year we had the debate here in plenary and I said that I would be very happy if we could prepare the report together. I would have liked to have one of the prefaces. Unfortunately it seems it was too late, but I think the Commission should have been visible.
It now seems to be an established practice always to have a special session on human rights and democracy before Christmas. It is a good tradition; it is a noble tradition, to see what has been implemented and what the new developments are.
The annual report this year is again a valuable record of the combined efforts of us all in promoting and protecting human rights around the world, and a reflection of the positive way in which the European Union has come together to produce it.
This debate gives me the opportunity to quickly highlight some activities in 2006.
First, mainstreaming human rights into external policies ranked high on our EU priority list in 2006, thanks to the Austrian and Finnish Presidencies. It is indeed a source of satisfaction to note that all actors within the EU are more and more committed to this very important aspect of our policies. However, let us not forget that mainstreaming or, as I also like to call it, 'integrating' human rights into all policies, is not an end in itself, but an approach to achieving overarching goals. For the European Union, these goals have a clear basis in our Treaty, which calls on us to develop and consolidate democracy, the rule of law, respect for human rights and fundamental freedoms through our various external policies. In this context, we are particularly pleased that human rights and democracy issues have been integrated into the legal texts of all the new financing instruments under the 2007-2013 Financial Perspective.
Secondly, mainstreaming is a never-ending process; we need to constantly maintain our efforts and introduce new tools. I am happy to inform you in this context that last June the Commission revised the mandates of its heads of delegation, following up on the report by Mr Agnoletto. These mandates now specifically mention human rights and democracy issues, and therefore place greater priority on reporting and acting in this regard.
Similarly, in the context of the 'human rights clauses' of our agreements, we have seen the creation of the new forums for dialogue or exchanges of views with third countries. The number of occasions to discuss the promotion of and respect for human rights has been growing, from Argentina and Bangladesh to India, Jordan, Morocco, Turkmenistan and Vietnam. That is in addition to the institutionalised human rights dialogues and consultations and the various political dialogues where human rights issues are regularly raised.
Last but not least, the Commission continues to include the human rights and democracy 'essential elements' clause in the negotiation of the new bilateral partnership and cooperation agreements. This is, for instance, the case for the agreement with six ASEAN countries. Likewise, preparations are being made for negotiating an agreement with China, and the Commission remains fully committed to the inclusion of this clause in conformity with our standard practice.
Thirdly, while mainstreaming or integrating human rights issues in all our policies, we also need to focus on some specific aspects of the human rights policy. These have been exemplified by two communications from the Commission: one called 'Roadmap on equality between women and men' and the other 'Towards an EU strategy on the rights of the child'.
The year 2006 has also been characterised by the pivotal changes seen within the United Nations human rights machinery, with the new Human Rights Council that has already been mentioned. Whilst there was initially great cause for optimism, for example the active participation of NGOs in debates or the desire to move away from the failure of its predecessor the Commission for Human Rights, the overall picture at the end of the year is a cause for concern, not least because of the discouraging signs of politicisation of this new forum. We, the European Union, have to renew our efforts and engage more with a number of actors in Geneva in order to convince them that the international community needs an effective Human Rights Council. We still have the possibility to make this new body work and deliver. Indeed, we have to remain hopeful that today's special session on Darfur will yield some positive results.
I cannot conclude without indicating once again my personal satisfaction, as well as the Commission's satisfaction, with the vote that took place earlier today on the proposal for a regulation establishing the new European Instrument for Democracy and Human Rights. This instrument will make it easier for the Commission to establish priorities when implementing the objectives contained in the regulation and in keeping with its scope.
However, we know too well that measures to promote human rights and democracy deserve to be as worldwide, numerous, multisectoral and cross-cutting as possible. The fact that the number of beneficiaries has expanded will also have to be taken into account. But the enhanced complementarity with the various tools, which range from political dialogue and diplomatic demarches to various instruments of financial and technical cooperation, including both geographic and thematic programmes, is warmly welcomed.
Finally, we are looking forward to developing more integrated approaches to human rights and democracy under the new instrument. There continues to be some debate about human rights and democracy as if they were two different issues. However, we think that human rights are the foundation for democracy and democracy is necessary to develop and protect human rights. Therefore, let us not create artificial demarcations. In any case, we think this is a good basis for continuing our work in the year to come.
on behalf of the PPE-DE Group. - (ES) Mr President, Mrs Lehtomäki has called the Sakharov Prize into question and I would like to say to her that the Women in White are defenceless women, wives, mothers and daughters of Cuban political dissidents, who make a huge effort to come from many different Cuban towns to meet peacefully and silently on Sundays and to walk together through the streets of Havana dressed in white. They were doing so this Sunday, when they suffered harassment, threats and insults from people who saw fit to celebrate human rights day in that way. It is absurd for me to have to point out that these women are not dangerous counter-revolutionary terrorists funded by the CIA, but simply women who are not willing to give in to injustice and the trampling of their most fundamental rights as human beings.
It is therefore also ridiculous that the Cuban regime should still not be allowing some of its representatives to leave the country to receive the Sakharov Prize that the European Parliament awarded to them last year.
We do not know what has happened with the efforts that the President of this Parliament promised to make a year ago now, but if he has done anything, then its results are plain to see.
I am therefore pleased with the initiative by Mrs Flautre and Mr Brok to send a delegation to the island. Personally, I would not be opposed to that delegation also taking advantage of that trip to talk with the country's authorities and hence to gauge the changing political climate.
I would however call upon the European Parliament's services immediately to begin the formal procedures for requesting the relevant permits for entry into the country. I would also call upon the Commission and the Council to apply all the pressure it can to ensure that those permits are granted.
If the response is favourable, as I hope it will be, we could express a minimum but effective degree of solidarity. If it is negative, however, Mr President, then that would demonstrate the attitude of the current Cuban Government, something of which the European institutions should take very good note.
on behalf of the PSE Group. - (ES) Mr President, on behalf of the Socialist Group in the European Parliament, I would like to thank the Council for coming for the second year running to present its annual report on human rights at this December sitting, which the European Parliament is in fact dedicating to human rights.
I naturally welcome the work that the Council has done on this eighth report and I would like in particular to congratulate it on the paragraph dedicated to action by the European Parliament. It would appear that they are beginning to listen to us.
I also share the Council's view on the importance of the Community acting in a consistent manner. This principle is valid in all fields, but it is particularly important when it comes to human rights.
The European Union must not just be consistent, but exemplary, in its fulfilment of its international obligations. It is our moral duty to stand firm in our defence of our values and to place human rights, the rule of law and international law at the centre of our actions, particularly at times when any of these principles are called into question, even on occasions by democratic governments.
We must make it clear that breaches of human rights cannot be allowed in European Union territory and act firmly in order to counter the deterioration that has taken place in respect for the instruments providing safeguards and guarantees.
I would like to see greater commitment from the Council with regard to this concern, and I would like to take this opportunity to correct the report's reference to the Temporary Committee on the Alleged Use of European Countries by the CIA for the Transportation and Illegal Detention of Prisoners, since the Council has confused the investigation being carried out by the Council of Europe with the one we are carrying out in this Parliament.
There is an ever greater connection between human rights in the Union's external policy and in its internal policy, and one example of this is the growing link between security, development cooperation and human rights.
The European Union must accept its responsibilities as a global player and, to this end, it must stand firm and speak with one voice on the world stage.
Greater visibility and more decisive action on the part of the European Union with regard to longstanding conflicts, such as the Palestine conflict or the Darfur crisis, will undoubtedly be a way for Europe to contribute to these human rights that we are all defending here today.
on behalf of the ALDE Group. - Mr President, I would be grateful if you could add my time to the time that I was given before, so that, on behalf of the ALDE Group, we have two minutes. I would like to apologise for Mr Cappato's absence. He has had a personal emergency and, therefore, I am speaking on behalf of the group.
I would like to thank the Council and the Commission for their hard work, and I am glad we have moved away from just a list of countries where human rights abuses take place. I am pleased that there is a section devoted to the European Parliament this time. I find it difficult, however, that when we are talking about human rights in the subcommittee, we are told that we cannot look at abuses within the EU. I know that is covered by the Committee on Civil Liberties, Justice and Home Affairs, but we must find a way of bringing together what we are doing in the Committee on Civil Liberties and the Subcommittee on Human Rights.
One area where we need to be more proactive is the use of cluster bombs. I know a lot of people say it is a defence issue, but I think it is also a human rights issue. Although it is not covered by the 1997 Treaty on Landmines, it still has the same devastating effect on civilians. I call on the Council and the Commission to join the growing opinion that cluster munitions should be banned completely, and I hope that the rumours that the Commission is going to reduce funding for mine clearance are inaccurate, because it is a human rights issue if people cannot move around freely.
Another concern, which is mentioned in the report - and I am very pleased about that - is the continuing existence of the Guantánamo Bay detention camp, an issue we have raised many times over the last year. Can the Council, in particular, give an assurance that it will step up its efforts to put pressure on the American Government to close it down once and for all, which is, indeed, what Parliament has called for? I am pleased also that trafficking in human beings has been fairly high on the EU agenda, but pressure must be put on those Member States that have not already done so to sign up to the Council of Europe Convention on Action against Trafficking in Human Beings.
Finally, I am pleased that we have a section in the report on disabled peoples' rights. This is timely as, tomorrow, as you are very well aware, the signing of the UN Convention on People with Disabilities will take place. Let us hope that it is speedily ratified.
on behalf of the Verts/ALE Group. - (ES) Mr President, last Sunday the former Chilean dictator, Augusto Pinochet, died, by a strange coincidence precisely fifty-eight years after the signature by world leaders, in 1948, of the Universal Declaration of Human Rights.
As we often state, the European Union is a project founded upon values, the foremost of which is respect for, and promotion of, human rights. Many of us believe that that is right. The fight for human rights must increasingly involve cross-cutting aspects, such as the promotion of democracy, governability, conflict prevention, crisis management, humanitarian law etc. It is also important to stress the universal and indivisible nature of those rights.
That is precisely why it is so sad to see certain principles and values being so horrendously eroded. Specifically, we must remember how necessary it is to tackle and correct the effect of the European Union's internal policies, such as the fight against terrorism or the management of migration, on human rights in third countries.
Furthermore, it is important to acknowledge that the Council is making a considerable effort to ensure transparency in the EU's human rights dialogues with China, Iran and Russia, but it is still worrying to see the double standards applied when it comes to judging actions and attitudes depending on whether or not the country taking them is a potential economic ally or not. This is also of concern when it comes to assessing compliance with the democratic clauses in certain association agreements.
Finally, the European Union must tackle head on the serious crisis of legitimacy and credibility affecting our arguments in support of human rights, particularly following the regrettable cases of cooperation or tacit collusion in illegal detentions and transportation, which in some cases amounts to directly condoning torture.
on behalf of the UEN Group. - (PL) Mr President, a major element of the European Union's activities in the coming year should be to continue its support for the fight for democracy in Belarus. Initiatives such as assistance for students who are victims of repression and funding for independent educational institutions or radio broadcasts are excellent ideas, but more could be done.
Around 20% of Belarusians watch EuroNews and 40% have access to the Internet. These are opportunities we need to exploit. An Internet service should be set up that is specifically aimed at these people. A series of programmes should also be created within the framework of EuroNews which, if possible, would be broadcast in the Belarusian language.
I would like the Commission to consider this proposal within the framework of the European financial instrument for supporting democracy and human rights in the world, which was adopted today. It is vital to continue exerting pressure on the Lukashenko regime using all possible means. I strongly believe that this pressure will one day result in the European Parliament welcoming the president of a democratic country, rather than the leader of the Belarusian opposition.
on behalf of the IND/DEM Group. - Mr President, this report presents many positive things about the EU, for instance what it is doing to promote human rights and democracy. However, the report has several glaring omissions - more than I can mention, so I will confine myself to the subject of China. China is the only country in the world where the suicide rate is higher for women than for men. Approximately 500 women commit suicide in China every day, and yet the report does not say one word about China's 'one child' policy, which denies women the right to make real choices in their lives. What is more, it says nothing about disabled people in China.
I met with a disability group when I was there last year, and everything pointed to the fact that people with disabilities like Down's Syndrome are simply eliminated before or after birth. In China the children of prisoners are ostracised by the Government and by society and they often - indeed, usually - have a worse chance of survival than their parents in prison. And those parents may have been imprisoned for any reason.
When you allow this kind of omission and, at the same time, sit down at friendly trade negotiations with China, you are in danger of signalling EU approval.
Mr President, today has been a day when Parliament has focused on human rights, with this debate and with the presentation of the Sakharov Prize earlier on, and I welcome that.
The Council report itself covers the EU external and internal policies, as well as bilateral EU human rights policies with regard to third countries and action on multilateral fora, in addition to analysing a range of thematic issues.
In terms of the process of putting the report together, I am still not satisfied that there has been sufficient consultation between the Council and Parliament and, in particular, with the Human Rights Sub-Committee. Last year the Finnish Presidency was invited by the Parliament's annual report to consult actively with Parliament in the drafting of its own annual report. However, this did not take place in as active a way as we had hoped for.
As agreed last year, Parliament supports the idea of a single EU report on human rights, representing the three institutions, to avoid unnecessary duplication of work. However, that can only be achieved if there is increased consultation between the Council and Parliament. Ideally, we should see the Council bringing a draft before the relevant committee so that we can have an exchange of views on the text before it is finally adopted.
I am rapporteur for the 2006 European Parliament report and I will continue to urge the Council to produce an all-encompassing cross-institutional report. I will maintain the narrow focus of last year's report, to constructively assess and criticise the performance of the three institutions in the field of human rights.
Today, the Sakharov Prize was awarded to an outstanding candidate. He is the leader of the opposition in Belarus and we have a responsibility to continue to support him. I want to encourage the Council and Commission to continue to raise the profile of the Sakharov Prize in general. In that regard, it is regrettable that two past award winners, Aung San Suu Kyi of Burma, and Ladies in White from Cuba, have not been able to come to Parliament to collect their awards. I hope we will succeed in going to both of those countries with an EP delegation to deliver the awards.
(PL) Mr President, I am speaking today in the European Parliament on the 25th anniversary of the introduction of martial law in my country, Poland. Martial law brought with it violence, arrests and imprisonment for thousands of people. I spoke about this yesterday in Parliament, and now say these words again, appropriately enough, a few days after the death of General Augusto Pinochet, one of the world's cruellest dictators during the second half of the 20th century.
The European Union's annual report on human rights is one of its most important documents. The European Parliament plays a key role in shaping the European Union's human rights policy. In the future, I think that work on this report should be better coordinated with the work of the European Parliament in this field. I refer in particular to the coordination of work on this report with the activities of the Subcommittee on Human Rights within the European Parliament's Committee on Foreign Affairs.
I would like to draw your attention to the issue of coordinating the human rights policies of the European Union Member States with all European institutions. There should be better coordination of work done in this field, so that we can avoid overlaps between human rights policy at a European level and the policies of individual Member States. The human rights situation outside the European Union should be monitored on a systematic and transparent basis, so that appropriate measures can be taken in relation to countries which infringe these rights.
Human rights policies should be synchronised and should also be linked to all the financial instruments included in the European Union's budget. A clause on human rights should be included in all agreements signed by the European Union with other countries.
Finally, I would like to stress the importance of the European Parliament's delegations to countries where infringements of human rights take place. I would particularly like to emphasise the importance of the European Parliament's mission to Cuba during the period of change that this country is currently experiencing.
British Antarctic Territory, British Indian Ocean Territory, British Virgin Islands, Cayman Islands, Gibraltar, Montserrat, Pitcairn Islands, St Helena, South Georgia, South Sandwich Islands, Turks and Caicos Islands and the Sovereign Base Areas of Akrotiri and Dhekelia in Cyprus. The above - 14 in number - are reported as being British Overseas Territories, previously known as British Crown Colonies. All but one are outside the EU. They are 21st-century colonies that are located across the globe in strategic positions. They are collectively inhabited by many thousands of human beings. They have no elected governments and almost all have no law-making elected parliament. They are not represented in the UN. The Queen of England is their head of state and most are run by a governor or an administrator appointed by the British Government. They are under the sovereignty of Britain and are occupied by the British army. Yet, in this 250-page report on human rights and democracy, as in all previous reports like it, there is not a single word about them. I should like to ask the President-in-Office and Commissioner Ferrero-Waldner why this is so. I await their answers with keen interest.
Mr President, I too should like to thank the Commission. This is a very important debate which goes to the very heart of Europe, and is what this Parliament is all about.
This is a fine report, but it is only a report. Very often what we need in these situations is action. I should like everyone here to put their hands on their hearts and ask themselves whether we have done everything we possibly can to stop the massive abuse of human rights in Darfur, which continues as we speak. Over 200 000 people have died and two and a half million people have been displaced. It goes on, and on, and on.
I do not believe we can honestly say that we have done everything we can and that we have thrown Parliament's full weight behind diplomatic initiatives to end what is going on and put pressure on the Sudanese Government to stop what it is doing. They are playing cat-and-mouse while hundreds of thousands of people are dying.
This is a fine report, and I support it. However, as we debate the issue of human rights and the EU's position on them, I really do not believe we are doing enough to stop what is going on in Darfur.
Mr President, I would like to start by congratulating the Finnish Presidency, both for its work on human rights and for attending this plenary. One of our aims has been to make this part-session a 'human rights plenary' every year. On this, the day the Sakharov Prize was awarded, the Finnish Presidency has honoured its role, and I believe every other Presidency will now follow suit.
At the same time, I would like to thank the Presidency for taking on board a number of points which I suggested as a former rapporteur for human rights. The references to the European Parliament are more numerous this year, and it has been involved more closely. I look forward to that developing still further in the future. The list of countries for priority action in your report very much matches my suggestions for the list of European countries of concern, which some people said was outlandish, but which you have adopted. I wish to thank the Presidency for that too.
I would have liked to have seen more on the impact and implementation of the EU guidelines on human rights - there was just one page in 260 - but very much welcome the transparency of having a list of demarches relating to different countries. However, I would ask the Presidency to recall the suggestion made by Parliament in my own report that a group of MEPs should become available for confidential consultation on those demarches in much the same way as for security issues. I would ask the Presidency to consider that issue again.
In conclusion, I would ask both this and future Presidencies, together with the Commission, to bear in mind the need to undertake impact analyses, and to look not just at the direct work done on human rights, but also at the human rights impact of other external policies, particularly those on trade and development, so that we can mainstream human rights into all the European Union's work. It is not just one report that counts, but what that report represents.
(PL) Mr President, the European Union does a lot for human rights in the world and we are all proud of that fact. However, it seems that sometimes we forget about the rights of the citizens of the European Union itself. I am referring here to the right to religious belief and the right to self-determination. Man is, in part, a religious creature and the upholding of human rights also includes showing respect for this religious nature. There are countries among us that are more sensitive than others in matters of religion. I sometimes have the impression that respect for atheism is more important to us than respect for religious beliefs.
A further issue is the right to determine one's own future. I have the impression that the majority of Europeans do not want Turkey to be part of the European Union. However, in spite of this, we are in the process of negotiating with that country. I think that this poses a threat, if not to the religious, then to the cultural identity of the citizens of the European Union.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, I thank you for this excellent debate, during which we received some criticism about the drafting procedure from several Members of Parliament. This criticism will obviously be noted and in future we will also try to improve our consultation procedures with the European Parliament also. Perhaps because this report is based on a decision by the European Council from 1998, the drafting procedure also takes place within the context of the Council. We can, however, obviously improve the way we do things in this respect. We also have to remember that the report does not attempt to cover all the possible human rights problems that exist around the world, but mainly focuses on a presentation of human rights work engaged in by the institutions of the European Union.
As I said in my opening speech, the main recent priority area has been the mainstreaming of human rights, as a component in other areas of policy, and obviously the enhancement of the European Union's external activity is a very important part of that, so that human rights can be fully integrated with external relations and development cooperation and so that the link between human rights and security, for example, may be clearly apparent to us.
Last year there was significant progress made when we reached agreement on the establishment of a European Fundamental Rights Agency. That will do much also to reinforce human rights work within the European Union. The Commissioner mentioned the fact that consensus has been reached on the human rights instrument. I would sincerely like to thank Parliament for its cooperation. This instrument will no doubt contribute to a process where human rights work in the European Union can be made more effective.
We need to remember that human rights work is not just about dealing with contemporary, clearly visible issues: above all, it is painstaking work over a long period of time which also requires patience in order to get results.
This debate also raised the issue of the almost philosophical question as to whether we have done all we can to improve the human rights situation. That is often to do with finding the right balance between persuasion and drastic action and finding the right balance between encouragement and restrictive measures. Obviously, dialogue normally yields better results than severing relations.
It is important to show that the European Union employs the same norms in its human rights work with all partners. Unfortunately, we also surely have to bear in mind that, although we have done all we can, our resources are nevertheless insufficient, perhaps, to improve the situation everywhere in the world. The challenges in the human rights sector thus abound, and this debate will certainly serve as a good basis on which the European Union institutions can continue to do their work.
Member of the Commission. Mr President, as time is short, I shall answer specific questions. I shall begin with the Damas de Blanco mentioned by Mr Galeote. The intended visit by Parliament's representatives to the Damas de Blanco is a good idea, and we hope, and we will do our best, to ensure that the EP delegation can meet a representative of the Cuban Government.
Under the European Initiative for Democracy and Human Rights, Cuba has been one of the countries targeted under Campaign 3 to promote the democratic process. We shall try to go on with that. We have also continuously requested the freeing of political prisoners and an end to the active repression of members of the political opposition and human rights activists.
Another Member asked what the European Union and the Commission are doing in Palestine. If you consider human security - that is, freedom from want and freedom from fear - as the basis for human dignity, then no one else has done more than us to help the Palestinians with the basic services of health and energy and to at least maintain those basic services under very difficult circumstances through the Temporary International Mechanism and additional measures. In particular, we have funded two elections - presidential and parliamentary - and we have also sent observers to observe those elections in order to create the basis for democracy.
On the whole, human rights, democracy and the rule of law have a fundamental place in all our ENP action plans; they are not only written into them but are also implemented, and we try to monitor their implementation.
On China, let me just say that in the future the inclusion of human rights, an essential clause in the new agreement that will be negotiated with China, will also hopefully reinforce the human rights dialogue that has been going on for 11 years, thus demonstrating our firm adherence to the principles of human rights and democracy in EU external policy.
As we have all seen today, with the new winner of the Sakharov Prize, we are working very strongly towards a democratic society in Belarus. On 21 November we launched a non-paper, in which we show the Belarusian people what they could have if the regime changed and if they engaged in more democratisation, improving human rights and the rule of law.
Those are only a few examples, but I know time is pressing and therefore I cannot go into each and every question that has been raised here. I thank you for the debate. It has given all of us a chance to follow on. I hope that next year we shall be ready to work together on a joint human rights report by the Council, the Commission and the European Parliament.
Mr President, with respect, these debates are useful if they provide answers to our questions. I asked a very important question about human rights and democracy in British colonies. I have been given no answer.
I have received one motion for a resolution in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.